t c memo united_states tax_court catherine j clay petitioner v commissioner of internal revenue respondent docket no filed date catherine j clay pro_se rebecca m clark for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure following concessions by the parties the issues for decision 1unless otherwise indicated all section references are to the internal continued are whether and to what extent the long-term disability ltd benefits petitioner received from standard insurance co standard in are includible in income for taxable_year whether and to what extent the social_security disability ssd benefits that petitioner received in are includible in income for that year and whether and to what extent the dollar_figure of ssd benefits withheld in by the social_security administration for payment of petitioner’s attorney’s fees is deductible findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and its exhibits are incorporated herein by this reference petitioner resided in michigan when the petition was filed continued revenue code of as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar figures may differ because of rounding 2respondent has conceded that petitioner is not liable for the sec_6662 penalty petitioner has conceded that she received a taxable state_income_tax refund of dollar_figure finally petitioner did not contest respondent’s disallowance of dollar_figure of the dollar_figure of medical_expenses claimed as a deduction on petitioner’s schedule a itemized_deductions either in the petition at trial or on brief and we therefore deem the issue conceded see rule b 87_tc_56 martin v commissioner tcmemo_2016_189 at n i petitioner’s disability coverage in petitioner was employed as a teacher by the school district of the city of saginaw district during that time the district maintained and paid the premiums on a group ltd insurance_policy with standard standard policy on behalf of its employees including petitioner petitioner did not report as income the premiums_paid on her behalf by the district under the terms of the standard policy a disabled district employee was entitled to receive annual ltd payments equal to of the employee’s pre- disability_income less deductible income deductible income for this purpose included a ny amount you receive or are eligible to receive because of your disability under the federal social_security act the policy required an ltd benefit recipient to pursue any deductible income for which he or she was eligible where ltd payments had been made to a recipient without any reduction for deductible income and the recipient thereafter received deductible income the standard policy treated the portion of the ltd payment equal to the deductible income as an overpayment and required the recipient to repay the overpayment to standard the standard policy provides as follows concerning repayment of any overpayment we will notify you of the amount of any overpayment of your claim under any group disability insurance_policy issued by us you must immediately repay us you will not receive any ltd benefits until we have been repaid in full in the meantime any ltd benefits paid will be applied to reduce the amount of the overpayment the standard policy also limited the period during which a recipient could receive ltd benefits an ltd benefit recipient who became disabled before age could receive at a maximum ltd benefits until age however if the ltd benefit recipient’s disability was caused or contributed to by a mental disorder he or she could receive ltd benefits for a maximum of months ii petitioner’s accident and the standard ltd payments on date petitioner was involved in an automobile accident she wa sec_49 years old and earning dollar_figure per year from the district petitioner thereafter applied for and received sick_pay from the district between date and date in date petitioner applied for ltd benefits under the standard policy on date standard approved her request effective retroactively to date in date petitioner received a lump- sum payment of dollar_figure for eight months of benefits january through date at dollar_figure per month on date petitioner signed a document entitled repayment agreement repayment agreement with standard which stated in pertinent part i understand that my receiving or being eligible to receive deductible income may result in an overpayment of ltd benefits i agree to immediately repay the standard for any such overpayment after receipt of the lump-sum payment petitioner received monthly ltd payments of dollar_figure through date the payments ceased after that month because standard took the position that petitioner’s disability was caused by a mental disorder with the consequence under the standard policy that she was entitled to receive only months of ltd benefits in total standard made dollar_figure of ltd payments to petitioner in and again in standard filed with respondent and issued to petitioner a form_w-2 wage and tax statement for reporting the dollar_figure in ltd payments it made to petitioner during that year as wages see generally sec_32_1 temporary employment_tax regs fed reg date as amended by t d fed reg date and t d fed reg date petitioner disagreed with standard’s position that her disability was due to a mental disorder instead contending that her disability was physical petitioner sought and was granted an internal review of standard’s determination but standard did not alter its position petitioner continued to dispute standard’s determination and contended that she was entitled to further ltd benefits beyond as of the time of trial standard maintained its position that petitioner’s disability was caused by a mental disorder and had refused to pay any ltd benefits beyond the two years’ worth that had been paid iii petitioner’s ssd benefits and standard’s demand for repayment petitioner applied for ssd benefits in date as required under the standard policy after she was initially denied benefits by the social_security administration petitioner hired an attorney to assist her in the application process on a contingent_fee basis on date petitioner received a letter from the social_security administration approving her application_for ssd benefits the letter advised that petitioner was entitled to monthly ssd payments of dollar_figure the benefits were payable retroactively to date as a consequence of the requirement that an individual be fully disabled for five months before commencement of ssd benefits the letter explained that petitioner would receive her monthly payment for the current month november in the following month december the letter further explained that petitioner was entitled to retroactive benefits of dollar_figure for date through date at dollar_figure per month but that dollar_figure of this amount would be withheld to pay her attorney for assisting her in securing the ssd benefits after the date letter but before the end of petitioner received a lump sum of dollar_figure in ssd benefits this figure represented the dollar_figure in retroactive benefits plus the date monthly payment of dollar_figure less the dollar_figure withheld to pay petitioner’s attorney’s fees out of this amount received in dollar_figure was for ssd benefits attributable to 2010--ie the portion of the dollar_figure in retroactive benefits for date through date at dollar_figure per month in view of the ssd payments petitioner received in standard determined that it had overpaid ltd benefits to her by dollar_figure standard first sent petitioner a notice of her obligation to repay this amount on date and subsequently sought to collect the overpayment petitioner however did not use any of the ssd lump sum of dollar_figure she received in late to repay standard for the overpayment of her ltd benefits instead while acknowledging 3the social_security administration issued petitioner a form 1099-ssa social_security_benefit statement for it reports that petitioner was paid dollar_figure in benefits in but that dollar_figure of that amount was for the date ssd benefit payment received by petitioner in was treated on the form 1099-ssa as attributable to 4this figure apparently represents the months of ssd benefits petitioner received in plus an additional month’s worth for date received in date and an additional five days’ worth for january received in date in its calculations standard treated petitioner’s monthly ssd payment as equal to dollar_figure rather than dollar_figure the correct figure that she was required to repay standard she took the position that repayment should come from future ltd payments that she believed were due to her even though standard’s position was that petitioner had been paid all ltd benefits to which she was entitled under the standard policy petitioner used the dollar_figure lump sum to pay off an old tax debt and to travel out of state for physical therapy in standard wrote petitioner on at least one occasion offering various repayment terms by date standard had referred the matter to a collection agency as of the time of trial more than three years after standard had first sought repayment petitioner had not repaid any of the dollar_figure overpayment of ltd benefits that standard sought to collect from her iv petitioner’ sec_2011 return petitioner did not report any of the ltd payments she received from standard in on her federal_income_tax return petitioner reported dollar_figure of social_security_benefits on line 20a and zero of that amount as taxable on line 20b of the return petitioner claimed a dollar_figure miscellaneous deduction on schedule a for the amount the social_security administration withheld from her ssd benefits and paid to her attorney v notice_of_deficiency respondent thereafter issued a notice_of_deficiency to petitioner for determining inter alia that petitioner had failed to report dollar_figure of taxable wages ie the amount of ltd benefits petitioner received from standard in petitioner had failed to report dollar_figure of taxable ssd benefits for and the dollar_figure miscellaneous deduction claimed on schedule a was disallowed to the extent of dollar_figure petitioner filed a timely petition for redetermination i unreported ltd income opinion a respondent’s unreported income determination there is no dispute that petitioner received dollar_figure of ltd benefits from standard in she concedes receiving this amount from standard consequently there is an evidentiary foundation for respondent’s determination of unreported income in this amount and petitioner retains the burden of showing 5the unrounded amount of the ltd benefits petitioner received in is dollar_figure presumably this figure was rounded down to dollar_figure in the notice_of_deficiency whereas our findings round the figure to dollar_figure error in that determination cf 909_f2d_915 6th cir requiring the commissioner to provide evidentiary foundation for his determination of unreported income b sec_105 and the claim-of-right doctrine sec_105 and c provides that amounts received by an employee through accident_or_health_insurance for personal injuries or sickness are generally includible in income to the extent such amounts are attributable to contributions by an employer which were not includible in the gross_income of the employee unless the amounts are computed with reference to the nature of the injury without regard to the period the employee is absent from work here the district paid the premiums for petitioner’s coverage under the standard policy none of which were included in her taxable_income furthermore the ltd benefits petitioner received from standard were computed solely on a percentage of her salary and not on the nature of her injury therefore petitioner must include the ltd benefits she received from standard in income for absent some basis for exclusion petitioner argues that dollar_figure of the ltd benefits she received in are excludible from income because pursuant to the repayment agreement she was obligated by the end of to repay standard the dollar_figure it claimed it overpaid her in ltd benefits from date through date6 and the standard policy restricted her use of any overpayment by requiring such amount to be repaid within days respondent counters that regardless of standard’s claim for repayment under the claim-of-right doctrine petitioner must include in her income for the dollar_figure in ltd benefits she received during that year the claim-of-right doctrine treats otherwise taxable money proceeds received by a taxpayer under a claim of right without restriction as to their disposition as taxable_income even though the taxpayer may be under a contingent obligation to return the money at a later time see 79_tc_655 aff’d without published opinion 720_f2d_658 1st cir in n am oil consol v burnet 286_us_417 6see supra note 7in petitioner received ssd benefits of dollar_figure attributable to january-date benefits and dollar_figure attributable to april- date benefits thus it would appear that under the terms of the standard policy standard overpaid dollar_figure of ltd benefits to petitioner in not dollar_figure the remainder of the overpayment was made in before petitioner’s eligibility for ssd benefits and thus obligation to repay standard a portion of the ltd benefits received was known nevertheless since we conclude hereinafter that petitioner does not qualify for any exception to the claim-of-right doctrine we need not resolve which portion of the ltd overpayment is attributable to versu sec_2011 the supreme court articulated the doctrine as follows if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent in short under the claim-of- right doctrine when a taxpayer receives otherwise taxable funds without restriction as to their disposition and has only a contingent obligation to repay them he is taxable in the year of receipt notwithstanding the contingency nordberg v commissioner t c pincite 78_tc_246 aff’d 726_f2d_1097 6th cir 55_tc_1020 aff’d 471_f2d_738 3d cir however there is a limited exception to the claim-of-right doctrine first enunciated by the court_of_appeals for the ninth circuit in 211_f2d_297 9th cir in merrill the taxpayer who served as executor of his deceased wife’s estate had paid himself the entire dollar_figure executor’s fee out of his wife’s estate’s share of the couple’s community_property he received dollar_figure of the fee in and the remaining dollar_figure in when he learned from the internal_revenue_service agent examining his wife’s estate_tax_return that only half of the executor’s fee was deductible by the estate he concluded after consultation with an accountant that half of the fee had been mistakenly paid to him by the estate payment of the fee should have been split equally between each spouse’s half share of the community_property as a result on date he made adjustments to the estate’s and his own personal books of account to reflect his personal indebtedness to the estate for half of the executor’s fee or dollar_figure he repaid dollar_figure to the estate in before his refund_suit was considered the commissioner argued that the entire dollar_figure executor’s fee was taxable_income to the taxpayer under the claim-of-right doctrine the court_of_appeals agreed with respect to the portion of the fee paid to the taxpayer in as his mistake was not discovered until and at the close of he held the funds received in that year under a mistaken but good-faith claim of right the court_of_appeals disagreed however with respect to the portion of the fee received in reasoning as follows we are not aware that the claim-of-right doctrine has ever been applied where as here in the same year that the funds are mistakenly received the taxpayer discovers and admits the mistake renounces his claim to the funds and recognizes his obligation to repay them merrill f 2d pincite the court_of_appeals held that the taxpayer was not required to report as income the portion of the fee received in the year the taxpayer recognized his obligation to repay citing his good_faith in making the bookkeeping entries and his actual repayment in the tax_court has recognized the merrill exception to the claim-of-right doctrine see nordberg v commissioner t c pincite hope v commissioner t c pincite 51_tc_494 38_tc_943 aff’d in part remanded in part 344_f2d_460 5th cir 25_tc_969 we have emphasized that the application of the exception requires that the taxpayer in the year a mistaken payment is received both recognize an obligation to repay and make provision for repayment stated briefly the merrill case holds that where a fixed and definite obligation to repay is recognized in the year of overpayment and provision is made for its repayment the amounts received are not within the scope of the claim-of-right doctrine gaddy v commissioner t c pincite see also hope v commissioner t c pincite in gaddy the taxpayer-husband had entered into a contract on date to lease his tanker trucks to a petroleum producer to haul petroleum at a rate per mile that was intended not to exceed the price the petroleum producer would have to pay if the hauling were done by a contract hauler the parties to the contract agreed that the rate of cents per mile should constitute the proper rate but further agreed that in the event the foregoing rate proved to be too high or too low in relation to the contract-hauler price an adjustment to the rate would be made by amendment to the contract or a new contract the taxpayer received the 23-cent rate in and through much of but in date the petroleum producer discovered that the rate was too high and advised the taxpayer the producer calculated that it had overpaid the taxpayer dollar_figure over the period of date through date--dollar_figure of which had been paid during the year before the court the parties thereafter agreed that the taxpayer would repay the overpayment to the producer they executed a new contract on date at a rate that was designed to effect the taxpayer’s repayment of the overpayment to the producer we held that the dollar_figure received by the taxpayer in was not includible in his income for under the claim-of-right doctrine pursuant to the merrill exception reasoning that he had recognized his liability to repay the overpayment and had made provision for its repayment in the year the overpayment had been received t c pincite the new contract the taxpayer entered into on date at a rate designed to reimburse the producer for the overpayment evidenced the required provision for repayment id we reached a different conclusion regarding provision for repayment in nordberg there the taxpayer-husband had received a cash distribution during the year at issue from a corporation obligated under his note the distribution had been made under an agreement providing that all or some portion of the distribution might have to be repaid on days’ notice in the event claims were brought against the corporation or its officers and directors at the time of the distribution certain creditors senior to the note held by the taxpayer had not been fully paid the corporation had made no claim for repayment under the agreement during the year at issue we held the distribution in nordberg was taxable in the year the taxpayer received it under the claim-of-right doctrine we reasoned that no exception to the claim-of-right doctrine was appropriate because the taxpayer had neither recognized any fixed obligation to repay the amount received nor made any provision for repayment in the year the distribution was made nordberg v commissioner t c pincite we rejected as any provision for repayment the taxpayer’s claim that he intended to borrow on the equity in his residence to meet his obligation especially given the lack of any specifics regarding a financial_institution prepared to make such a loan id pincite we noted further that he had not segregated the proceeds of the distribution as a source of possible repayment instead he had spent the proceeds in the year distributed to repay student loans to make improvements to his residence to pay legal fees and to pay for a vacation id pincite applying the foregoing principles to the facts of this case we conclude that the dollar_figure in ltd benefits petitioner received in which are taxable_income to her pursuant to sec_105 and c must be recognized by her for that year under the claim-of-right doctrine petitioner’s eligibility for the ssd benefits was established and her first receipt of them occurred in late thu sec_2011 is the year in which petitioner and standard became aware that her ltd benefits had been overpaid under the terms of the standard policy even if one assumes arguendo that petitioner recognized that a portion of her ltd benefits had been overpaid and acknowledged an obligation to repay them she nevertheless does not come within the merrill exception because she did not make provision for repayment in the taxpayer in gaddy by the close of the taxable_year in which the mistaken overpayments to him had been ascertained had entered into a contract with the petroleum producer who had overpaid him that would effect his repayment to the producer over time payments under that contract had commenced before yearend we concluded in those circumstances that provision for repayment had been made by contrast petitioner was at complete loggerheads with standard over arrangements for repayment of the overpaid ltd benefits at the close of petitioner insisted that any repayment be made out of additional ltd benefits she contended standard owed her standard maintained that petitioner was not entitled to any further ltd benefits as she had received the full months of ltd benefits for a disability attributable to a mental disorder thus petitioner had made no provision for repayment by the close of indeed this standoff had persisted for more than three years as of the time of trial moreover petitioner’s lack of a good_faith intent to repay is also evidenced by the fact that she spent the dollar_figure lump sum of ssd benefits she received in late to satisfy a tax debt and to travel rather than to meet her repayment obligation to standard petitioner’s circumstances are more akin to those of the taxpayer in nordberg who had made no tangible arrangements to meet any repayment obligation he might incur and as a consequence was found ineligible for the merrill exception we conclude that petitioner does not fall within the merrill exception to the claim-of-right doctrine and must include in taxable_income the ltd benefits she received in under the claim-of-right doctrine we therefore sustain respondent’s determination that petitioner failed to report dollar_figure of taxable_income for ii petitioner’s ssd income petitioner reported the dollar_figure of ssd benefits she received in on her return but treated the entire amount as nontaxable she maintains that position on brief the notice_of_deficiency determined that dollar_figure of the ssd benefits petitioner received in is taxable respondent maintains that position on brief except he has conceded that petitioner should receive whatever benefit may be available to her as a result of an election under sec_86 with respect to the dollar_figure portion of the ssd benefits she received in that is attributable to 8at the outset of trial petitioner acquiesced in respondent’s counsel’s assertion that the parties had agreed that the notice_of_deficiency had correctly determined the amount of petitioner’s ssd benefits that is taxable for without regard to any election under sec_86 however both parties were well aware that petitioner was disputing whether the full amount of the ltd benefits she received in is includible in her income for that year and the notice of deficiency’s determination of the amount of ssd benefits includible in petitioner’ sec_2011 income is predicated on the notice’s position that the full amount of the ltd benefits petitioner received in is includible in her income for that year we conclude in these circumstances that there is significant ambiguity in petitioner’s seeming concession that the notice_of_deficiency correctly determined the amount of her ssd benefits that is includible in income and we therefore disregard it sec_86 affords an election to taxpayers who receive a lump-sum payment of social_security_benefits during the taxable_year in which a portion of the benefits is attributable to prior taxable years if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous tax years that would continued gross_income includes all income from whatever source derived unless excluded from gross_income by a provision of the internal_revenue_code see sec_61 in the case of social_security_benefits the amount included in gross_income if any is determined in accordance with the formula set forth in sec_86 under that formula a portion of the benefits is includible in gross_income if the sum of the taxpayer’s modified_adjusted_gross_income as defined by sec_86 plus one-half of the amount of social_security_benefits received exceeds certain threshold amounts the base_amount and the adjusted_base_amount see sec_86 the computation in the notice_of_deficiency presumably made under sec_86 of the taxable_portion of petitioner’s ssd benefits for does not include the additional dollar_figure of income from a taxable state tax_refund to which petitioner stipulated for purposes of the trial the computation also does not take into account the impact of the sec_86 election that respondent concedes petitioner may makedollar_figure we therefore expect the parties to address the taxable continued result from taking into account the portion of the benefits attributable to the previous taxable years see pollard v commissioner tcmemo_2011_132 10the record is insufficient for us to determine the impact of any sec_86 election as it does not include information concerning petitioner’s income for continued portion of petitioner’s ssd benefits in their rule_155_computations those computations must take into account our holding herein that petitioner’ sec_2011 income includes dollar_figure in ltd benefits and petitioner’s concession that she had taxable_income of dollar_figure from a state tax_refund that was not reported on the return nor determined to be income in the notice_of_deficiency iii deductibility of attorney’s fees the notice_of_deficiency determined that the ssd benefits petitioner received in include the dollar_figure in attorney’s fees that the social_security administration withheld from her dollar_figure in benefits and paid directly to her attorney and that petitioner is entitled to deduct that amount as a schedule a miscellaneous itemized_deduction to the extent it exceeded of petitioner’s adjusted gross income--namely dollar_figure petitioner conceded at trial that the dollar_figure paid to her attorney is includible in the ssd benefits she received but nevertheless on brief contends that the dollar_figure should not be so included regardless of petitioner’s position it is now well settled that fees paid to compensate for an attorney’s services in securing the recovery_of income for the taxpayer are generally includible in the taxpayer’s income even if paid directly to continued the attorney from the recovered amounts see 543_us_426 respondent is likewise correct that these attorney’s fees may be deducted as a miscellaneous itemized_deduction but pursuant to sec_67 only to the extent that they exceed of petitioner’s adjusted_gross_income see sec_63 sec_67 and b glassman v commissioner tcmemo_1997_497 aff’d 198_f3d_253 9th cir sec_1_67-1t temporary income_tax regs fed reg date we therefore sustain his determination in that regarddollar_figure to reflect the foregoing decision will be entered under rule 11the notice_of_deficiency did not determine and respondent has not argued that petitioner’s deduction for attorney’s fees is limited to an amount allocable to the recovery_of that portion of her ssd benefits that is includible in gross_income see sec_1_212-1 e income_tax regs revrul_87_102 1987_2_cb_78 respondent has accordingly waived that argument
